Citation Nr: 0836768	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  02-04 789	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Attorney:  Sean Kendall



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from January to December 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  

In a January 2003 decision, the Board denied the claim.  
Subsequently, the veteran appealed the Board's decision to 
the Court and in an Order dated in February 2004, the Court 
ordered that the Joint Motion for Remand (Joint Motion) be 
granted and remanded the Board's decision for proceedings 
consistent with the Joint Motion filed in this case.  In 
October 2004, the Board issued a second denial of the 
veteran's claim, which he again appealed to the Court.  In an 
Order dated in March 2007, the Court vacated the October 2004 
Board decision and remanded the claim for compliance with the 
initial Joint Motion.  In a December 2007 decision, the Board 
found new and material evidence sufficient to reopen the 
claim and remanded the claim on the merits for further 
development.  Because the Board is granting the claim on 
appeal, a discussion of compliance with the remand 
instructions is not necessary as no prejudice will result to 
the veteran.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A low back disability had its onset during active 
military service.




CONCLUSION OF LAW

A low back disability was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran's 
low back disability began during service.  Because the claim 
of service connection for a low back disability on appeal is 
being granted, there is no need to review whether VA's 
statutory duties to notify and assist are fully satisfied as 
any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, and after resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
that the veteran is entitled to service connection for a low 
back disability.  The veteran contends that during boot camp, 
he was hit by other soldiers with pillows which caused him to 
fall down stairs and hyperextend his back.  During an August 
1996 hearing before a hearing officer, the veteran testified 
that he continued to have back pain including an incident 
where his back was too sore to dig a foxhole.  He went to his 
Second Lieutenant who threatened him with an Article 15 if he 
did not finish basic training, so he finished basic training 
and his back got a little better.  The veteran continued that 
he was sent to Korea for ten months and reinjured his back 
after doing a Tai Kwando exercise.  The veteran's DD 214 Form 
reflects that the veteran was separated shortly after this 
alleged event.  He testified that he has continued to have 
back pain since service.

The veteran's service treatment records document that in 
January 1980, the veteran complained of back pain for five 
days after falling on steps and twisting his back during the 
first week of boot camp.  The impression was lumbar strain.  
However, there is no documentation in the veteran's service 
treatment records of continued lower back pain or additional 
injuries following the January 1980 report.  Unfortunately, 
the veteran elected not to have a separation examination in 
December 1980.  

The post-service medical evidence reflected that the first 
complaint of back pain was in 1982.  In this regard, the 
Board finds it significant that in November 1982, private 
treatment records from the Z.C. indicate that the veteran had 
back pain for two years since he twisted his back while in 
the military.  He was told to do back exercises.  

The next finding of lumbosacral pain was in a July 1992 VA 
treatment record.  An x-ray of the veteran's back was 
negative.  A June 1995 VA treatment record reflected that 
after lifting logs, the veteran reported feeling a snap in 
his back and had lower back pain radiating to his medial left 
leg.  The assessment was lower back pain, muscle spasms 
versus herniated nucleus pulposus.  

In February 1996, the veteran underwent a VA spine 
examination.  However, at the time of the examination, the 
examiner did not have the benefit of the 1982 private records 
from Z.C. or the VA records dated in the early 1990s showing 
lumbosacral pain.  Therefore, this VA examination was based 
on an incomplete account of the veteran's post-service low 
back symptomatology.  

After the aforementioned records were associated with the 
claims file, the veteran underwent another VA examination in 
December 1996.  Additionally, the record contains a September 
2007 private opinion that is favorable to the veteran and 
another unfavorable VA examination dated in March 2008.  As 
discussed above, the law is clear that it is the Board's duty 
to assess the credibility and probative value of evidence, 
and provided that it offers an adequate statement of reasons 
and bases, the Board may favor one medical opinion over 
another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray 
v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Beginning with the December 1996 examination, the examiner 
referenced the February 1996 VA examination which revealed 
normal neurological and range of motion findings and negative 
x-rays and straight leg raising.  He concluded that the 
veteran's back complaints were not related to any type of 
injury he received in military service as there was no clear 
indication of any objective abnormality as far as the 
veteran's examination was concerned.  

After the December 1996 VA examination, a January 1997 VA 
treatment entry indicated that the veteran continued to have 
recurrent back pain.  A May 1998 VA treatment entry indicated 
that the veteran had lower back pain for three days after 
taking a one hundred pound ladder off a truck.  The diagnosis 
was back strain.  An April 1999 CT scan of the lumbar spine 
showed multi-level degenerative disc changes including 
diffuse disc bulging and an associated small left side 
herniated disc at L3-4 and mild diffuse disc bulging at L4-5.  
In May 2003, the veteran underwent a L3-L4-S1 laminectomy 
with fusion.  

In September 2007, Dr. C.N.B., who indicated that he had 
special knowledge in the area of spinal disease, provided a 
favorable opinion for the veteran.  After reviewing the 
pertinent medical records, Dr. C.N.B. opined that the 
veteran's advanced for age lumbar spine degenerative disc 
disease, subsequent surgeries, and associated rapidly 
advancing spinal/forminal stenosis were all caused by his in-
service back injuries.  In this regard, the examiner 
acknowledged that this case was complex because it involved a 
spinal injury that occurred during a short period of service, 
there was no separation examination, and there were no 
abnormalities on the lumbar spine x-rays 19 years following 
the service injuries.  However, Dr. C.N.B. commented that the 
veteran's history, lay statements, and medical records were 
all consistent with the pathophysiology which states that the 
spine injuries early in life precipitate or accelerate the 
onset of the degenerative processes to the spine due to the 
resultant chronic ligament laxity/spine instability.  He 
referenced a medical source to support his conclusion.  
Further, the doctor reasoned that the veteran had multiple 
back injuries in-service per his lay statements and service 
treatment records.  He commented that the April 1999 CT scan 
findings were not normal for a person of his age and were 
therefore likely due to prior in-service spine injuries as 
there was no more likely medical cause.  Dr. C.N.B. 
acknowledged that the veteran had a laborious occupation 
following service but concluded that his service time 
injuries likely predisposed him to accelerated degenerative 
changes due to any occupational stress.  Dr. C.N.B. further 
opined that due to the seriousness of his service back 
injury, the veteran would still have had abnormal imagining 
in 1999 even if he had a sedentary job.  

In analyzing Dr. C.N.B.'s opinion, the Board notes that it 
hinges on the seriousness of the veteran's in-service back 
injuries and lack of evidence supporting a more likely cause 
for his current back disability.  As discussed above, the 
only documented in-service back injury was the fall down the 
stairs.  Despite the lack of in-service documentation of 
further back injuries or continued complaints of back pain 
during service, the veteran is competent to report that he 
experienced back pain throughout service.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the Board must 
determine if the veteran's contentions that he had additional 
back injuries and continued back pain since service are 
persuasive.  

Pursuant to Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir., 
2006), the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Further, although there 
are no reports of further back injuries or back pain during 
service, the Board finds it significant that the veteran did 
report back pain since a twisting injury in 1982, only two 
years after his separation from service.  Moreover, the 
veteran described the nature of his initial in-service injury 
in 1982 the same way it was recorded in 1980.  As such, 
because the veteran gave a consistent account of the nature 
of his in-service injury and indicated that he had continued 
back pain shortly after service, the Board finds that the 
veteran's testimony that he had continued back pain and 
further back injuries during service to be persuasive.  

Thus, after determining that Dr. C.N.B.'s premise that the 
veteran had a serious in-service back injury is supported by 
the evidence of record, the Board affords it great probative 
weight as it is based on a thorough review of the pertinent 
medical evidence and is supported by rationale and medical 
literature.  Although he did not reference the records 
pertaining to on the job post-service back injuries, the 
Board finds it significant that Dr. C.N.B. accounted for the 
impact of the veteran's post-service occupation when reaching 
his conclusions.  Moreover, Dr. C.N.B. also questioned the 
December 1996 VA examiner's opinion.  In particular, he noted 
that marked abnormal CT scan in April 1999 indicated that the 
degenerative changes were likely present in 1996 and 
therefore the x-rays taken at that time were likely misread 
as the level of abnormality shown in 1999 could not have 
developed in a 26 month time period.  In sum, the Board 
affords Dr. C.N.B. great probative weight.  

In contrast, in March 2008, a VA examiner concluded that it 
was less likely than not that the one-time injury in service 
directly caused or permanently aggravated the diffuse 
degenerative disc disease or disc herniation which resulted 
in the need for lumbar fusion.  After commenting on the 
evidence within the veteran's claims file, the examiner noted 
that the veteran did sustain an injury to his low back during 
service and likely had intermittent complaints of once or 
twice a year symptoms of lumbar strain after getting out of 
service.  Therefore, it was as likely as not that the onset 
of the lumbar strain occurred during service.  However, the 
examiner concluded that based on the veteran's history and 
available medical records, degenerative disc disease likely 
occurred in the 1990s.  In particular, the examiner noted 
that in June 1995 there was a documented injury to the back 
and the increased symptomatology began about this time.  

However, the VA examiner did conclude that the onset of the 
veteran's lumbar strain was during service.  Although he 
indicated that the post-service back injury in June 1995 
where the veteran felt a snap in his back was likely an 
intervening event that led to the veteran's degenerative disc 
disease instead of the one-time injury during service, the 
examiner did not comment on the impact the lumbar strain had 
on the development of degenerative disc disease, if any, like 
Dr. C.N.B. did.  Importantly, the examiner based his 
conclusion on the one documented in-service report of lumbar 
strain although the Board has concluded that the veteran's 
account of further in-service back exacerbations was 
persuasive.  As such, the Board affords the opinion of Dr. 
C.N.B. greater probative weight as provides a persuasive and 
supported rationale for these factors.  

In conclusion, the veteran has been shown to have a low back 
pain since service.  Further, the more persuasive medical 
evidence of record indicated that the veteran's current low 
back disability was associated with an in-service back 
injury. Additionally, the evidence of record supports this 
conclusion.  Based on the foregoing, the Board concludes that 
after resolving all reasonable doubt in favor of the veteran, 
a low back disability is etiologically related to his 
service.  As such, service connection for a low back 
disability must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for a low back disability 
is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


